--------------------------------------------------------------------------------

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE SEPTEMBER 21, 2016.

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.

THIS WARRANT AND THE SECURITIES DELIVERABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE 1933 ACT, OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES. THIS WARRANT MAY NOT BE EXERCISED BY OR ON BEHALF OF A “U.S. PERSON” OR
A PERSON IN THE UNITED STATES UNLESS THE WARRANT AND THE UNDERLYING SECURITIES
HAVE BEEN REGISTERED UNDER THE 1933 ACT AND THE APPLICABLE SECURITIES
LEGISLATION OF ANY SUCH STATE OR AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS IS AVAILABLE. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT. IN ADDITION, HEDGING TRANSACTIONS INVOLVING
THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

THIS WARRANT IS NOT TRANSFERABLE AND WILL BE VOID AND OF NO VALUE UNLESS
EXERCISED ON OR BEFORE MAY 20, 2019

ENERTOPIA CORPORATION.
(Incorporated under the laws of the State of Nevada)


No. ___________«Number» Right to Purchase        __________________Common Shares

WARRANT FOR PURCHASE OF COMMON SHARES (2 YEARS)

 

THIS IS TO CERTIFY THAT, for value received, this 20th day of May, 2016,
____________(the "Holder") is entitled to subscribe for and purchase _________
fully paid and non-assessable common shares of ENERTOPIA CORPORATION., (the
"Corporation") at any time up to the close of business in Vancouver, British
Columbia, at and for a period of thirty-six (36) months after the date of
issuance. The Warrants are exercisable at a price of US$0.05 per Warrant Share
if exercised at any time up to eighteen (18) months and at a price of US$0.10
per Warrant Share from eighteen (18) months and a day to thirty-six (36) months
after the date of issuance, of lawful money of the United States upon and
subject however to the provisions and to the terms and conditions set forth
herein.

This warrant is not transferable by the Holder. The rights represented by this
Warrant may be exercised by the Holder hereof, in whole or in part (but not as
to a fractional share of Common Shares), by surrender of this Warrant at the
office of Computershare, 510 Burrard Street, 3rd Floor, Vancouver, BC V6C 3B9,
or at the offices

- 1 -

--------------------------------------------------------------------------------

of Enertopia Corp at 950 – 1130 W Pender St, Vancouver BC V6E 4A4, together with
a certified cheque payable to or to the order of the Corporation in payment of
the purchase price of the number of Common Shares subscribed for.

In the event of an exercise of the rights represented by this Warrant,
certificates for the Common Shares so purchased shall be delivered to the Holder
hereof within a reasonable time, not exceeding ten (10) days after the rights
represented by this Warrant shall have been so exercised, and, unless this
Warrant has expired, a new Warrant representing the number of Common Shares, if
any with respect to which this Warrant shall not have been exercised shall also
be issued to the Holder hereof within such time.

Any certificate issued in the event of an exercise of the rights represented by
this Warrant prior to its expiry date shall bear a legend in substantially the
following form:

THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.

And if issued prior to [date that is four months and one day from closing],
shall also bear a legend in substantially the following form:

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE [DATE THAT IS FOUR MONTHS AND ONE DAY FROM
CLOSING], 2014.

WARRANT

The Corporation covenants and agrees that all Common Shares which may be issued
upon the exercise of the rights represented by this Warrant will, upon issuance,
be fully paid and non-assessable and free of all liens, charges and
encumbrances. The Corporation further covenants and agrees that during the
period within which the rights represented by this Warrant may be exercised, the
Corporation will at all times have authorized, and reserved, a sufficient number
of Common Shares to provide for the exercise of the rights represented by this
Warrant.

THE FOLLOWING ARE THE TERMS AND CONDITIONS REFERRED TO IN THIS WARRANT:

1.

If any capital reorganization, reclassification. subdivision or consolidation of
the capital stock of the Corporation, or the consolidation or merger, or
amalgamation of the Corporation with another Corporation, or the sale of all or
substantially all of the assets to another corporation, shall be effected, or
any other event in which new securities of any nature are delivered in exchange
for the issued Common Shares, then as a condition of such reorganization,
reclassification, subdivision, consolidation, merger, amalgamation, sale or
other event, lawful and adequate provision shall be made whereby the Holder


--------------------------------------------------------------------------------


hereof shall thereafter have the right to purchase and receive upon the basis
and upon the terms and conditions specified in this Warrant and in lieu of the
Common Shares immediately theretofore purchasable and receivable upon the
exercise of the rights represented hereby, such shares of stock, securities or
assets as may be issued or payable with respect to or in exchange for a number
of outstanding Common Shares equal to the number of Common Shares immediately
theretofore purchasable and receivable upon the exercise of the rights
represented hereby had such reorganization, reclassification, subdivision,
consolidation, merger, amalgamation, sale or other event not taken place and in
any such case, appropriate provision shall be made with respect to the rights
and interests of the Holder of this Warrant to the end that provisions hereof
shall thereafter be applicable, as nearly as may be, in relation to any shares
of stock, securities or assets thereafter deliverable upon the exercise hereof.
The Corporation shall not effect any such consolidation, merger, amalgamation or
sale, unless prior to or simultaneously with the consummation thereof the
successor corporation (if other than the Corporation) resulting from such
consolidation, subdivision, merger, amalgamation, sale or other event or the
corporation purchasing such assets shall assume by written instrument executed
and mailed or delivered to the registered holder hereof at the address of such
holder appearing on the books of the Corporation, the obligation to deliver to
such holder such shares or stock, securities or assets as, in accordance with
the foregoing provisions, such holder may be entitled to purchase.

    2.

In case at any time:


  (i)

the Corporation shall pay any dividend payable in stock upon its Common Shares
or make any distribution to the holders of its Common Shares;

        (ii)

the Corporation shall offer for subscription pro rata to the holders of its
Common Shares any additional shares of stock of any class or other rights;

        (iii)

there shall be any capital reorganization, reclassification, subdivision or
consolidation of the capital stock of the Corporation, or consolidation or
merger or amalgamation of the Corporation with, or sale of all or substantially
all of its assets to, another corporation; or

        (iv)

there shall be a voluntary or involuntary dissolution, liquidation, or
winding-up of the Corporation;

then, and in any one or more of such cases, the Corporation shall give to the
holder of this Warrant, at least five (5) days' prior written notice of the date
on which the books of the Corporation shall close or a record shall be taken for
such dividend, distribution or subscription rights, or for determining rights to
vote with respect to such reorganization, reclassification, consolidation,
merger, sale or amalgamation, dissolution, liquidation or winding-up and in the
case of any such reorganization, reclassification, subdivision, consolidation,
merger, amalgamation, sale, dissolution, liquidation or winding-up, at least
twenty (20) days' prior written notice of the date when the same shall take
place. Such notice in accordance with the foregoing clause, shall also specify,
in the case of any such dividend, distribution or subscription rights, the date
on which the holders of Common Shares shall be entitled thereto, and such notice
in accordance with the foregoing shall also specify the date on which the
holders of Common Shares shall be entitled to exchange their Common Shares for
securities or other property deliverable upon such reorganization,
reclassification, subdivision, consolidation, merger, amalgamation, sale,
dissolution, liquidation or winding-up as the case may be. Each such written
notice shall be given by dissemination of press release or by first class mail,
registered postage prepaid, addressed to the holder of this Warrant at the
address of such holder, as shown on the books of the Corporation.

3.

As used herein, the term "Common Shares" shall mean and include the
Corporation's presently authorized Common Shares and shall also include any
capital stock of any class of the Corporation hereafter authorized which shall
not be limited to a fixed sum or percentage in respect of the rights of the
holders thereof to participate in dividends and in the distribution of assets
upon the voluntary or involuntary liquidation, dissolution or winding-up of the
Corporation.

- 3 -

--------------------------------------------------------------------------------


4.

This Warrant shall not entitle the Holder hereof to any rights as a shareholder
of the Corporation, including without limitation, voting rights.

    5.

The Warrant holders may not convene a meeting to extend the term of the
Warrants.

    6.

This Warrant is exchangeable, upon the surrender hereof by the Holder hereof at
the office of the Transfer Agent of the Corporation, for new Warrants of like
tenor representing in the aggregate the right to subscribe for and purchase the
number of shares which may be subscribed for and purchased hereunder, each of
such new Warrants to represent the right to subscribe for and purchase such
number of Common Shares as shall be designated by such Holder hereof at the time
of such surrender.


IN WITNESS WHEREOF ENERTOPIA CORPORATION. has caused this Warrant to be signed
by its duly authorized officers under its corporate seal and this Warrant to be
executed this ________day of •, 2014.

  ENERTOPIA CORPORATION.

 


 

      Authorized Signatory   Authorized Signatory Robert McAllister, President /
CEO   Bal Bhullar, CFO


--------------------------------------------------------------------------------

WARRANT SUBSCRIPTION FORM

TO: Enertopia Corporation       950 – 1130 West Pender Street   Vancouver,
British Columbia V6E 4A4 Canada

The undersigned holder of the within Warrant Certificate hereby irrevocably
subscribes for __________________ Warrant Shares of Enertopia Corporation (the
“Company”) pursuant to the within Warrant Certificate and tenders herewith a
certified cheque or bank draft for US$ _____________________ (US$0.50 per
Warrant Share if exercised at any time up to twelve (12) months and at a price
of US$0.65 per Warrant Share from twelve (12) months and a day to twenty-four
(24) months after the date of issuance,) in full payment therefor.

The undersigned holder hereby represents, warrants and certifies as follows:
(Please check the ONE box applicable):

[   ] A The undersigned holder (i) at the time of exercise of the Warrants is
not in the United States; (ii) is not a “U.S. person” as defined in Regulation S
under the United States Securities Act of 1933, as amended (the “U.S. Securities
Act”), (iii) is not exercising the Warrants on behalf of a “U.S. person”; and
(iv) did not execute or deliver this subscription form in the United States.    
  [   ] B. The undersigned holder has delivered to the Company a completed and
duly executed copy of the U.S. Accredited Investor Status Certificate attached
hereto as Schedule “A”. [   ] C. If the holder cannot check box (A) or box (B),
the holder must contact the Company. If requested by the Company, the
undersigned holder will deliver to the Company, in a form acceptable to the
Company and its counsel acting reasonably, an opinion of counsel to the effect
that an exemption from the registration requirements of the U.S. Securities Act
for the exercise of the Warrants and the issuance of the Warrant Shares is
available. For clarity, it will be reasonable, if deemed necessary by the
Company, for the Company to obtain an independent legal opinion from its own
counsel, at its own expense, to this effect.

The undersigned holder hereby further represents, warrants and certifies that
the exercise of these Warrants and the issuance of the Warrant Shares hereunder
will not result in the holder, together with any person or company acting
jointly or in concert with the holder, in the aggregate (i) beneficially owning
or exercising control or direction over 20% or more of the total issued and
outstanding voting securities of the Company, immediately after giving effect to
such exercise, or (ii) being deemed to hold a sufficient number of voting
securities to materially affect the control of the Company.

The undersigned holder hereby directs that the Warrant Shares be issued as
follows:



NAME(S) IN FULL

ADDRESS(ES)
NUMBER OF
WARRANT SHARES  

 

 

   

 

 

   

 

 

 

- 5 -

--------------------------------------------------------------------------------

DATED this ______________ day of _________________________________, 20_____.

  NAME:                    Signature:  

Print name of individual whose signature appears above if different than the
name printed above:

________ Please check if the certificates representing the Warrant Shares are to
be delivered at the Company’s principal office where this Warrant Certificate is
surrendered, failing which the certificates representing the Warrant Shares will
be mailed to the address in the registration instructions set out above.

If any Warrants represented by this Warrant Certificate are not being exercised,
a new Warrant Certificate representing the unexercised Warrants will be issued
and delivered with the certificate representing the Warrant Shares.

Notes:

Certificates will not be registered or delivered to an address in the United
States unless Box B or Box C above is checked.

If Box C is to be checked, holders are encouraged to consult with the Company in
advance to determine that the legal opinion tendered in connection with exercise
will be reasonably satisfactory in form and substance to the Company and its
counsel.

--------------------------------------------------------------------------------

SCHEDULE “A”

U.S. ACCREDITED INVESTOR STATUS CERTIFICATE

If the undersigned is a U.S. Person or a person in the United States or is
exercising the Warrants on behalf of a U.S. Person or a person in the United
States, the undersigned hereby represents, warrants and certifies to the Company
that, at the time of the exercise of the Warrants, the undersigned or the person
for whom it is acting satisfies one or more of the categories of “Accredited
Investors”, as defined by Regulation D promulgated under the U.S. Securities
Act, indicated below: (Please initial in the space provide those categories, if
any, of an “Accredited Investor” which the undersigned satisfies.)

__________

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Warrant
Shares, with total assets in excess of US$5,000,000.

    __________ 

A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of purchase exceeds US $1,000,000, calculated by
(i) not including the person’s primary residence as an asset; (ii) not including
indebtedness that is secured by the person's primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
the securities as a liability (except that if the amount of such indebtedness
outstanding at the time of the sale of securities exceeds the amount outstanding
60 days before such time, other than as a result of the acquisition of the
primary residence, the amount of such excess shall be included as a liability);
and (iii) including indebtedness that is secured by the person's primary
residence in excess of the estimated fair market value of the primary residence
at the time of the sale of the securities as a liability.

    __________

A natural person who had an individual income in excess of US$200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
US$300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year.

    __________ 

A “bank” as defined under Section (3)(a)(2) of the U.S. Securities Act or
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the U.S. Securities Act acting in its individual or fiduciary
capacity; a broker dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934 (United States); an insurance corporation as defined in
Section 2(13) of the U.S. Securities Act; an investment corporation registered
under the Investment Corporation Act of 1940 (United States) or a business
development corporation as defined in Section 2(a)(48) of such Act; a Small
Business Investment Corporation licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958 (United States); a plan with total assets in excess of US$5,000,000
established and maintained by a state, a political subdivision thereof, or an
agency or instrumentality of a state or a political subdivision thereof, for the
benefit of its employees; an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance corporation or
registered investment adviser, or if the employee benefit plan has total assets
in excess of US$5,000,000, or, if a self-directed plan, whose investment
decisions are made solely by persons that are accredited investors. A private
business development corporation as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).

    __________

A trust with total assets in excess of US$5,000,000, not formed for the specific
purpose of acquiring the Warrant Shares, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the U.S.
Securities Act.

- 7 -

--------------------------------------------------------------------------------


__________

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

Note that the undersigned claiming to satisfy one of the above categories of
Accredited Investor may be required to supply the Company with a balance sheet,
prior years’ federal income tax returns or other appropriate documentation to
verify and substantiate the undersigned’s status as an Accredited Investor.

If the undersigned is an entity which initialled the last category in reliance
upon the Accredited Investor categories above, state the name, address, total
personal income from all sources for the previous calendar year, and the net
worth (exclusive of home, home furnishings and personal automobiles) for each
equity owner of the said entity:

____________________________________________________________________________________

The undersigned hereby certifies that the information contained in this U.S.
Accredited Investor Status Certificate is complete and accurate and the
undersigned will notify the Company promptly of any change in any such
information. If this U.S. Accredited Investor Status Certificate is being
completed on behalf of a corporation, partnership, trust or estate, the person
executing on behalf of the undersigned represents that it has the authority to
execute and deliver this U.S. Accredited Investor Status Certificate on behalf
of such entity.

IN WITNESS WHEREOF, the undersigned has executed this U.S. Accredited Investor
Status Certificate as of _______________________, 20____.

If a Corporation, Partnership or Other Entity:   If an Individual:              
          Print of Type Name of Entity   Signature                   Signature
of Authorized Signatory   Print or Type Name                   Type of Entity  
Social Security/Tax I.D. No. (if applicable)


--------------------------------------------------------------------------------